DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments, dated 7/20/2022, have overcome:
The objection(s) to claim(s) 4, 8.
The rejection of claim(s) 6-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The rejection of claim(s) 1-2, 4-10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Sirhan et al. (US 2003/0083646 A1 – as previously cited). 
The aforementioned objections/ rejections have been withdrawn.
Applicant's arguments, with respect to the rejection of claim(s) 1-10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Boismier et al. (US 2008/0082162 A1 – as previously cited), filed 7/20/2022, have been fully considered but they are not persuasive.  Applicant argues: 
Boismier et al. does not explicitly disclose provision of the first substance in the first coating and the second substance in the second coating which would interact in the manner required by original claim 3/ current claim 1.  Specifically, Boismier et al. does not specify that different layers include different substances, namely a pharmaceutically active compound and a substance configured to catalyze degradation and/ or to inhibit or potentiate the action of said pharmaceutically active compound.  Although Boismier et al. discloses a process of manufacturing an endoprosthesis having different erosion modifying layers (see fig. 19), however it is unclear that the layers contain different chemical substances as claimed.
Examiner disagrees with this argument.  Boismier et al. clearly discloses a medical device/ implantable medical device/ stent (endoprosthesis 2 made up of body 4) comprising a plurality of erosion modifying layers (16), the composition of which maybe the same or different (paragraphs [0071, 0074]).  Further, the composition of the layers can tailor the erosion process to follow a desired sequence (paragraphs [0073, 0082]).  As such, Boismier et al. clearly contemplates the degradation rate of the layers.  Additionally, the erosion modifying layers (16) may include: (1) medicament (paragraph [0091]), which is neither more or less specific than pharmaceutically active compound/drug claimed or disclosed by Applicant; and (2) an erosion modifying material such as MgO, TiO2, Al2O3, TiN, SiN (paragraph [0090]), all of which are the same materials disclosed by Applicant to act as the compound modulating the action of the pharmaceutically active compound (see Applicant’s spec page 9, lines 16-27).  As such, since the materials within the layers, as disclosed by Boismier et al., are the same materials within the layers, as disclosed by Applicant, they inherently will interact with each other and the environment in the same manner as disclosed by Applicant (the composition is the same and as such must have the same properties).  It appears to the Examiner, that Applicants’ arguments focus on Boismier et al. not explicitly reciting the pharmaceutically active compound and substance being configured to catalyze degradation and/ or to inhibit or potentiate the action of said pharmaceutically active compound.  However, as discussed above the composition of the layers, as disclosed by Boismier et al. and taught by Applicant, appear to be the same, and therefore will have the same properties; should Applicant continue to traverse the rejection Applicant will be required to provide proof Boismier et al. does not inherently possess the characteristics of their product (see MPEP 2112-2112.01).
The aforementioned rejection has been maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-10 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Boismier et al. (US 2008/0082162 A1 – as previously cited).
With respect to claim(s) 1, 4-5:
Boismier et al. discloses a medical device/ implantable medical device/ stent (endoprosthesis 2 made up of body 4) (paragraphs [0069, 0098]) comprising at least one surface deposited with at least a first conformal coating (sub layer closest to body 4 of the multilayered erosion modifying layer 16) and a second conformal coating (a different sub layer of the multilayered erosion modifying layer 16)  deposited on said first conformal coating (sub layer closest to body 4 of the multilayered erosion modifying layer 16) (Paragraphs [0069, 0071, 0074, 0082, 0092]), wherein the first conformal coating (sub layer closest to body 4 of the multilayered erosion modifying layer 16) comprises a first chemical substance (erosion modifying material such as a ceramic like magnesium oxide, titanium oxide, aluminum oxide containing a therapeutic drug/ medicament) (paragraphs [0069, 0091]) and the second conformal coating (a different sub layer of the multilayered erosion modifying layer 16) comprises a second chemical substance (erosion modifying material such as a ceramic like magnesium oxide, titanium oxide, aluminum oxide) (paragraphs [0069, 0090]),
Wherein the first chemical substance (erosion modifying material such as a ceramic like magnesium oxide, titanium oxide, aluminum oxide containing a therapeutic drug/ medicament) comprises a pharmaceutically active compound (therapeutic drug/ medicament) (paragraphs [0069, 0091]), and wherein the second chemical substance (erosion modifying material such as a ceramic like magnesium oxide, titanium oxide, aluminum oxide) comprises a component modulating the action of the pharmaceutically active compound (therapeutic drug/ medicament) provided with the first chemical substance (erosion modifying material such as a ceramic like magnesium oxide, titanium oxide, aluminum oxide containing a therapeutic drug/ medicament) (the second chemical substance (erosion modifying material such as a ceramic like magnesium oxide, titanium oxide, aluminum oxide) will act as a barrier to the first chemical substance (erosion modifying material such as a ceramic like magnesium oxide, titanium oxide, aluminum oxide containing a therapeutic drug/ medicament) which will affect the release rate of the first chemical substance (erosion modifying material such as a ceramic like magnesium oxide, titanium oxide, aluminum oxide containing a therapeutic drug/ medicament); additionally, the second chemical substance (erosion modifying material such as a ceramic like magnesium oxide, titanium oxide, aluminum oxide), as disclosed by Boismier et al., is made from the same materials as disclosed by Applicant and the pharmaceutically active compound (therapeutic drug/ medicament), as disclosed by Boismier et al., is the same as disclosed by Applicant (both are drugs), as such the two materials will interact with each other/ modulate in the same manner as claimed by Applicant),
Wherein the second chemical substance (erosion modifying material such as a ceramic like magnesium oxide, titanium oxide, aluminum oxide) is configured to catalyze degradation and/or to inhibit- or potentiate the action of the pharmaceutically active compound (therapeutic drug/ medicament) provided with the first chemical substance (erosion modifying material such as a ceramic like magnesium oxide, titanium oxide, aluminum oxide containing a therapeutic drug/ medicament) (the second chemical substance (erosion modifying material such as a ceramic like magnesium oxide, titanium oxide, aluminum oxide), as disclosed by Boismier et al., is made from the same materials as disclosed by Applicant and the pharmaceutically active compound (therapeutic drug/ medicament), as disclosed by Boismier et al., is the same as disclosed by Applicant (both are drugs), as such the two materials will interact with each other (catalyze degradation and/or to inhibit- or potentiate an action) in the same manner as claimed by Applicant).
With respect to claim(s) 6-7:
Wherein the at least one surface deposited with the first and second conformal coatings (sublayers of the multilayered erosion modifying layer 16) are a predetermined surface or surfaces of the medical device (luminal facing surface 34 and/or tissue facing surface 31) (paragraphs [0089, 0106]).
With respect to claim 8:
Wherein the first and second conformal coatings (sublayers of the multilayered erosion modifying layer 16) are configured to dissolve in biological fluids at different rate (the sublayers of the multilayered erosion modifying layer 16 can have different materials which allows for erosion sequencing) (paragraphs [0071, 0073-0074, 0082]).
With respect to claim(s) 9-10:
Wherein at least one of the first and second conformal coatings (sublayers of the multilayered erosion modifying layer 16) is deposited with Atomic Layer Deposition (ALD)/ Plasma Enhanced Atomic Layer Deposition (PEALD).  (Claim(s) 9-10 is/are a product by process claim(s).  Patentable weight has only been given to the structure of the end product, not to the method of manufacture.  The end product being considered a medical device/ implantable medical device/ stent (endoprosthesis 2 made up of body 4) with first and second conformal coatings (sublayers of the multilayered erosion modifying layer 16) deposited thereon.  Manufacturing steps such as Atomic Layer Deposition (ALD)/ Plasma Enhanced Atomic Layer Deposition (PEALD) are not given patentable weight in the claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/               Examiner, Art Unit 3774